Exhibit 10.10


Third Amendment to Employment Agreement
 
    This Third Amendment to Employment Agreement (the “Third Amendment”) is
entered into on July 5, 2013 (the “Effective Date”), by and between Ivan Braiker
(the “Executive”) and Augme Technologies, Inc., a Delaware corporation (the
“Company”).
 
    WHEREAS, on August 25, 2011, the Executive and the Company entered into an
Employment Agreement (the "Original Agreement"); and
 
    WHEREAS, on November 28, 2011, the Executive and the Company entered into an
Amendment to the Original Agreement (the "First Amendment"); and
 
    WHEREAS, on May 7, 2013, the Executive and the Company entered into an
Amendment to the Original Agreement (the “Second Amendment”); and
 
    WHEREAS, the Executive and the Company have agreed to enter into this Third
Amendment to further amend the Original Agreement, as amended, effective March
22, 2013, the date of Board approval.
 
    NOW, THEREFORE, the Executive and the Company agree as follows:
 
    1.  Amendment to Section 6.  The following paragraph included at Section 6
of the Original Agreement, as amended by the First Amendment, which states:


you will receive one-percent (1%) Transaction Fee for your participation in the
realization of the monetization of the Company’s intellectual property either
through: a) a settlement agreement; b) license agreement (except for licenses
entered into in the ordinary course of the Company’s business); or c) asset sale
during the period of directorship and extending six months thereafter.


    shall be deleted in its entirety and nothing shall appear in its place.
 
    2.  Affirmation of Remaining Terms and Conditions.  The Company and the
Executive affirm that all of the other terms and conditions of the Original
Agreement, as amended, shall continue in full force and effect.




IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the
date first set forth above.


COMPANY
AUGME TECHNOLOGIES, INC.



By:  /s/ Todd
Wilson                                                                           
Todd Wilson, Chairman of the Board


EXECUTIVE



/s/ Ivan
Braiker                                                                           
Ivan Braiker